DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 16, 2022 has been entered.
 
Response to Amendment
The Amendment filed June 16, 2022 has been entered. Claims 20-25 and 79-84 remain pending in the application.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claims are presently being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20, 22-24, 79-81 and 83-84 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pesach et al. (US 2011/0144463 A1) (hereinafter – Pesach).

Regarding claim 20, Pesach discloses An analyte sensor system comprising (Abstract and entire document):
an implantable analyte sensor configured to continuously monitor at least one analyte (FIG. 2A-2F, and para. [0129], “FIG. 2A provides a prospective view of schematic depiction of analyte measuring device 800 according to the present invention comprising disposable portion 810 coupled to reusable portion 820 with clip 802.”);
a sensor mounting unit, the implantable analyte sensor coupled to the sensor mounting unit (FIG. 2A-2F, and para. [0129], “FIG. 2A provides a prospective view of schematic depiction of analyte measuring device 800 according to the present invention comprising disposable portion 810 coupled to reusable portion 820 with clip 802.”); and
an adhesive pad coupled to the sensor mounting unit to adhere the sensor mounting unit to a skin surface of a host (FIG. 2A-2F, and para. [0129], “Device 800 may be attached to the skin over the targeted measurement area using adhesive layer 816”); and
a first heating element included in the adhesive pad and positioned to provide heat to the skin surface of the host when the implantable analyte sensor is inserted into the host (FIG. 2A-2F, and para. [0130], “FIG. 2C reveals the tissue treatment element 834 disposed on the underside of disposable portion 810, optionally and preferably is provided in the form of a heating element that is attached to the skin preferably promote blood perfusion and improve analyte measurement properties.” And para. [0134], “a heating element 834, and coated with biocompatible adhesive layer coating 816 on its bottom side covered with laminate 818.” An adhesive coating is placed on the heating element that is designed to be placed on the skin.).
Regarding claim 22, Pesach discloses The analyte sensor system of claim 20, further comprising: sensor electronics hardware, wherein the sensor electronics hardware is configured to provide power to the first heating element (Para. [0131], “Optionally prior to sampling the bodily fluid, tissue treatment element 834 is activated by controller 840 according to an optional treatment protocol. For example, approximately 5 minutes prior to measurement heating element 834 is activated to heat the tissue measuring sit to a comfortable temperature for about 5 minutes, optionally heating element 834 heat the sampling tissue (not shown) to a temperature in the range of 37-43 degrees Celsius.”).
Regarding claim 23, Pesach discloses The analyte sensor system of claim 22, wherein the sensor electronics hardware is configured to perform operations comprising: detecting that the implantable analyte sensor has been inserted into a host (Para. [0135], “In an optional embodiment after piercing, the controller initiates a predetermined time lag, for example about 7 seconds, before moving the analyte measuring element toward the released blood droplet. Preferably such a time lag provides sufficient time for bloodletting and pooling at the piercing site to accumulate a sufficient blood volume.” Controller initiates a time delay after detection that the piercing has happened.);
 beginning to provide power to the first heating element (Para. [0135], “In some embodiments to further increase the likelihood of obtaining a sufficiently large blood sample a specific type of treatment element may be applied to the measurement are before and/or after piercing. For example, massaging the piercing site preferably using wings 812 and 814 or optionally heating the tissue, preferably using heating element 834 in and around the piercing site, to preferably increase the local blood perfusion.”); and
after a first time period, ceasing to provide power to the first heating element (Para. [0135], “In some embodiments to further increase the likelihood of obtaining a sufficiently large blood sample a specific type of treatment element may be applied to the measurement are before and/or after piercing. For example, massaging the piercing site preferably using wings 812 and 814 or optionally heating the tissue, preferably using heating element 834 in and around the piercing site, to preferably increase the local blood perfusion.” After measurement, heating is shut off by ceasing to provide power.).
Regarding claim 24, Pesach discloses The analyte sensor system of claim 20, further comprising: a sensor electronics unit installable to the sensor mounting unit, wherein the sensor electronics unit is configured to begin providing power to the first heating element after being installed to the sensor mounting unit (Para. [0134], “FIG. 2F depicts the disposable unit 810 in its independent or separated form comprising: housing 801, a recess 806 for receiving and connecting with reusable portion 820, for at least one or more piercing elements 830, clamp 802 for coupling to reusable portion 820, an analyte analysis element 832, electrical contacts 816 and 818 for analyte analysis element, association electrical contact connectors 838 and 836, two wings 812 and 814 preferably disposed on either side of recess 806 preferably for manually assisting the extraction of a bodily fluid by squeezing the pierced tissue; a heating element 834, and coated with biocompatible adhesive layer coating 816 on its bottom side covered with laminate 818.” Heating is optionally applied by controller, after the electronics are connected).
Regarding claim 79, Pesach discloses The analyte sensor system of claim 20, further comprising: the sensor mounting unit comprising a first contact and a second contact (Para. [0121], “electrical contacts 816 and 818 for analyte analysis element, association electrical contact connectors 838 and 836,”); and
a battery electrically coupled at the sensor mounting unit, the battery configured to provide a bias voltage across the first contact and the second contact (Para. [0024], “Optionally the reusable portion is configured to act as a power source to at least one or more of its optional components for example including but not limited to a controller, a motor for driving the disposable portion, an analog to digital converter, and a transponder to transmit data and receive commands from a remote unit and/or controller.”).
Regarding claim 80, Pesach discloses The analyte sensor system of claim 20, further comprising: a control circuit configured to perform operations comprising: detecting insertion of the implantable analyte sensor into the host (Para. [0135], “In an optional embodiment after piercing, the controller initiates a predetermined time lag, for example about 7 seconds, before moving the analyte measuring element toward the released blood droplet. Preferably such a time lag provides sufficient time for bloodletting and pooling at the piercing site to accumulate a sufficient blood volume.” Controller initiates a time delay after detection that the piercing has happened.); and
responsive to detecting insertion of the implantable analyte sensor into the host, electrically coupling a battery to provide a bias voltage to the implantable analyte sensor (Para. [0135], “In an optional embodiment after piercing, the controller initiates a predetermined time lag, for example about 7 seconds, before moving the analyte measuring element toward the released blood droplet. Preferably such a time lag provides sufficient time for bloodletting and pooling at the piercing site to accumulate a sufficient blood volume.” Controller initiates a time delay after detection that the piercing has happened. Controller initiates the power to the sensors to take measurements.).
Regarding claim 81, Pesach discloses The analyte sensor system of claim 80, wherein detecting insertion of the implantable analyte sensor into the host comprises detecting contact with skin of the host (Para. [0135], “In an optional embodiment after piercing, the controller initiates a predetermined time lag, for example about 7 seconds, before moving the analyte measuring element toward the released blood droplet. Preferably such a time lag provides sufficient time for bloodletting and pooling at the piercing site to accumulate a sufficient blood volume.” Controller initiates a time delay after detection that the piercing has happened. See also para. [0047], “In yet another preferred embodiment the system controller receive signal from a device that is placed on the user (on the skin or implanted) and in return initiates a measuring button to perform a measurement.”).
Regarding claim 83, Pesach discloses An analyte sensor system comprising (Abstract and entire document):
an analyte sensor configured to continuously monitor at least one analyte (FIG. 2A-2F, and para. [0129], “FIG. 2A provides a prospective view of schematic depiction of analyte measuring device 800 according to the present invention comprising disposable portion 810 coupled to reusable portion 820 with clip 802.”);
a sensor mounting unit, the analyte sensor being coupled to the sensor mounting unit (FIG. 2A-2F, and para. [0129], “FIG. 2A provides a prospective view of schematic depiction of analyte measuring device 800 according to the present invention comprising disposable portion 810 coupled to reusable portion 820 with clip 802.”);
an adhesive pad coupled to the sensor mounting unit configured to adhere the sensor mounting unit to a skin surface of a host (FIG. 2A-2F, and para. [0129], “Device 800 may be attached to the skin over the targeted measurement area using adhesive layer 816”);
a plurality of heating elements coupled to the adhesive pad (Para. [0121], “a heating element 834, and coated with biocompatible adhesive layer coating 816 on its bottom side covered with laminate 818.” And para. [0127], “Optionally, device 800 may comprise at least one or more tissue treatment elements for improving analyte measurement and/or analysis. Optionally, at least one or more tissue treatment element may optionally be used for example including but not limited to heating, massaging, mechanical stimulation, electrical energy, ultrasound energy, optical energy, acoustic energy, vasodilatation drugs or the like.”); and
 sensor electronics hardware configured to provide power to the plurality of heating elements (Para. [0135], “In some embodiments to further increase the likelihood of obtaining a sufficiently large blood sample a specific type of treatment element may be applied to the measurement are before and/or after piercing. For example, massaging the piercing site preferably using wings 812 and 814 or optionally heating the tissue, preferably using heating element 834 in and around the piercing site, to preferably increase the local blood perfusion.”);
wherein the sensor electronics hardware is configured to perform operations comprising: detecting that the analyte sensor has been inserted into a host (Para. [0135], “In an optional embodiment after piercing, the controller initiates a predetermined time lag, for example about 7 seconds, before moving the analyte measuring element toward the released blood droplet. Preferably such a time lag provides sufficient time for bloodletting and pooling at the piercing site to accumulate a sufficient blood volume.” Controller initiates a time delay after detection that the piercing has happened.);
providing power to the plurality of heating elements (Para. [0135], “In some embodiments to further increase the likelihood of obtaining a sufficiently large blood sample a specific type of treatment element may be applied to the measurement are before and/or after piercing. For example, massaging the piercing site preferably using wings 812 and 814 or optionally heating the tissue, preferably using heating element 834 in and around the piercing site, to preferably increase the local blood perfusion.”); and
in response to determining that a response of the analyte sensor is substantially linear, ceasing to provide power to the plurality of heating elements (Para. [0135], “In some embodiments to further increase the likelihood of obtaining a sufficiently large blood sample a specific type of treatment element may be applied to the measurement are before and/or after piercing. For example, massaging the piercing site preferably using wings 812 and 814 or optionally heating the tissue, preferably using heating element 834 in and around the piercing site, to preferably increase the local blood perfusion.” After measurement, heating is shut off by ceasing to provide power. And see also [0033], “The skin is a good scattering surface, however, when that area is covered with enough blood the reflected signal will be strongly attenuated due to the hemoglobin absorption of light. When the light reading is below a certain level it indicates that a large enough blood sample is present on the skin.” And para. [0047], different triggers are used to start and stop measurements and hearting).
Regarding claim 84, Pesach discloses The analyte sensor system of claim 83, wherein the sensor mounting unit comprises a first contact and a second contact, the system further comprising: a battery electrically coupled at the sensor mounting unit, the battery configured to provide a bias voltage across the first contact and the second contact (Para. [0121], “electrical contacts 816 and 818 for analyte analysis element, association electrical contact connectors 838 and 836,” and Para. [0024], “Optionally the reusable portion is configured to act as a power source to at least one or more of its optional components for example including but not limited to a controller, a motor for driving the disposable portion, an analog to digital converter, and a transponder to transmit data and receive commands from a remote unit and/or controller.”).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Pesach et al. (US 2011/0144463 A1) (hereinafter – Pesach) in view of Burkett et al. (US 5918590) (hereinafter – Burkett).

Regarding claim 21, Pesach discloses The analyte sensor system of claim 20, Pesach fails to disclose wherein the first heating element comprises at least a first reactant that reacts in the presence of air to generate heat.
However, in the same field of endeavor, Burkett teaches wherein the heating element comprises at least a first reactant that reacts in the presence of air to generate heat (Col. 3 lines 1 – 17, “The oxygen sources used for the purpose of this invention include air and artificially made oxygen of various purity.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Pesach to include a heating element that reacts with air as taught by Burkett in order to save cost (Col. 3 lines 1 – 17, “Among these oxygen sources, air is preferred since it is the most convenient and inexpensive.”).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Pesach et al. (US 2011/0144463 A1) (hereinafter – Pesach) in view of Lee (US 2016/0058380 A1) (hereinafter – Lee).

Regarding claim 25, Pesach discloses The analyte sensor system of claim 20, Pesach fails to disclose wherein the adhesive pad comprises a permeability-enhancing substance.
However, in the same field of endeavor, Lee teaches wherein the adhesive pad comprises a permeability-enhancing substance (Para. [0141] – [0142] and para. [0144]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Pesach to include a permeability-enhancing substance as taught by Lee in order to easily remove the adhesive pad from the host’s skin (Para. [0141]).

Claim 82 is rejected under 35 U.S.C. 103 as being unpatentable over Pesach et al. (US 2011/0144463 A1) (hereinafter – Pesach) in view of Bohm (US 2012/0078071 A1) (hereinafter – Bohm).

Regarding claim 82, Pesach discloses The analyte sensor system of claim 80, Pesach fails to disclose wherein the battery is a first battery, the system further comprising: an electronics unit comprising a second battery and a regulator, wherein the regulator is configured to regulate the bias voltage provided to the implantable analyte sensor by the first battery and the second battery.
However, in the same field of endeavor, Bohm teaches wherein the battery is a first battery, the system further comprising: an electronics unit comprising a second battery and a regulator, wherein the regulator is configured to regulate the bias voltage provided to the implantable analyte sensor by the first battery and the second battery (Para. [0211], “For example, in some embodiments a first battery circuit connected to the switch 906 provides power to some, but not all, components of the sensor electronics module, such as components used to drive the sensor during a measurement cycle, when connected, and a separate, second battery circuit provides power to components of the sensor electronics module regardless of whether the first battery circuit is connected via the switch. The first and second battery circuits can be powered by the same or different batteries." And para. [0140], “A battery charger and/or regulator 236 may be configured to receive energy from an internal and/or external charger. In one embodiment, a battery regulator (or balancer) 236 regulates the recharging process by bleeding off excess charge current to allow all cells or batteries in the sensor electronics module to be fully charged without overcharging other cells or batteries. In some embodiments, the battery 234 (or batteries) is configured to be charged via an inductive and/or wireless charging pad. One skilled in the art appreciates a variety of known methods of charging batteries, which can be implemented with the system described herein, including wired (cable/plug) and wireless methods.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Pesach to include a second battery and regulator as taught by Bohm in order to balance the charging and discharging processes (Para. [0140], “A battery charger and/or regulator 236 may be configured to receive energy from an internal and/or external charger. In one embodiment, a battery regulator (or balancer) 236 regulates the recharging process by bleeding off excess charge current to allow all cells or batteries in the sensor electronics module to be fully charged without overcharging other cells or batteries. In some embodiments, the battery 234 (or batteries) is configured to be charged via an inductive and/or wireless charging pad. One skilled in the art appreciates a variety of known methods of charging batteries, which can be implemented with the system described herein, including wired (cable/plug) and wireless methods.”).


Response to Arguments
Applicant’s arguments with respect to claims 20-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.T./Examiner, Art Unit 3791                                                      
	

/DEVIN B HENSON/Primary Examiner, Art Unit 3791